Title: To John Adams from Samuel B. Malcom, 26 September 1797
From: Malcom, Samuel B.
To: Adams, John



Sir
Newyork September 26th 1797

In addition to the honor; I have the peculiar Satisfaction to acknowledge the receipt of your favour of the 17th Inst:
Agreeably to your Commands I have acquainted the Secretary of State, thro’ the medium of Mr George Taylor, who departs hence, this day for Trenton with the circumstances relative to George Sanderson—
I am happy to observe your favorable impressions with respect to the issue of our Election, and should rejoice if its termination should be honorable, and acquired with ease, of the latter I have reason to doubt arising from Certain information, of the federal interest having become prejudiced by the Election of Mr. Cochran, having a tendency to counteract the influence of characters, who heretofore favored Govr: Jay—So that perhaps there is a Crisis in the diseases of States as of Individuals when it is necessary either that the patient should yield to the disease, or surmounting it should fast converge to a State of health, Spirits and Energy—
The place of convening Congress, has as yet, not become the Subject of any Speculations, although My own private Curiosity has been Somewhat alive.—This Silence perhaps may be attributed, either to an anticipation of a Speedy removal of the fever from Philadelphia, or an ignorance of the Executive authority in such Cases—
We have at present nothing amongst us that interests or alarms; the Situation of the Contending parties in Europe alone awaits our Anxiety—and gives rise to suppositions which I beleive are not more chimerical than false—the accounts from Philadelp: although distressing are favorable—our own City is remarkably healthy—Mr: Adams & family are well, and with my respects to your Lady permit me again to subscribe myself / Your most Obedient Hble Servant
Saml B Malcom